ORDER
PER CURIAM.
Appellant, Jerrishant Johnson, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of assault in the first degree, RSMo section 565.050,1 and armed criminal action, RSMo section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.